In a habeas corpus proceeding, relator appeals from a judgment of the Supreme. Court, Westchester County, entered June 11, 1968, which dismissed the writ. Judgment affirmed, without costs. There being no claim in the petition that appellant’s guilty plea was involuntary, much less particularized allegations as to why it was entered, it is well settled that such plea constitutes an absolute waiver of all nonjurisdietional defects in any prior stage of the proceedings (People ex rel. Newman v. McMann, 29 A D 2d 704; cf. United States ex rel. Ross v. McMann, 409 F. 2d 1016). Christ, Acting P. J., Brennan, Rabin, Munder and Martuseello, JJ., concur.